 

Exhibit 10.1

 

Picture 1 [txt-20200404xex10d1g001.jpg]

 

NOTICE OF AWARD OF

STOCK SETTLED RESTRICTED STOCK UNITS

(WITH DIVIDEND EQUIVALENTS)

AND RESTRICTED STOCK UNIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Pursuant to the Textron Inc. 2015 Long-Term Incentive Plan (the “Plan”), you
(the “executive”) have been awarded Restricted Stock Units (“RSUs”), each of
which constitutes the right to receive a share of Common Stock of Textron Inc.
(a “Share”).  This award is governed by the Restricted Stock Unit Terms and
Conditions (“Terms and Conditions”) attached hereto and the Plan (available on
the Administrator’s website), and is subject to the Restricted Stock Unit
Non-Competition Agreement (the “Non-Competition Agreement”) attached hereto.

The RSUs awarded include dividend equivalents.  The RSUs will vest at the time,
and subject to the conditions, set forth in the Terms and Conditions.

As detailed in the Terms and Conditions, the Shares will generally become
issuable to you after the Period of Restriction ends, at the time set forth in
the Terms and Conditions, subject to expiration or termination without issuance
of Shares as provided in the Terms and Conditions and Non-Competition Agreement.

--------------------------------------------------------------------------------

 

You must log into your account on the Administrator’s website to view the number
of units awarded and the award date, as well as to accept your award. (For
annual grants, the number of units is also reflected on your compensation
statement.) If you do not accept your award prior to the scheduled vesting date
(or prior to the date your employment terminates for any reason, if earlier),
your award will be forfeited.  Although Textron has completed the steps
necessary to grant you this award, you cannot receive any payment under the
award unless you accept the award before the deadline.

By your acceptance of this award, you agree that this award is governed by the
Terms and Conditions attached hereto and the Plan. In addition, you agree that
this award is subject to the Non-Competition Agreement, the terms of which are
fully incorporated herein. You acknowledge that you have read and understand
these documents as they apply to your awards.

Please be sure to log into your account and accept your award as soon as
possible to avoid the risk that your award will be forfeited for non-acceptance.

TEXTRON INC.

 

 

 

By:

/s/Julie G. Duffy

 

Julie G. Duffy

 

Executive Vice President, Human Resources

 

 

 



 



 

TEXTRON INC.

TEXTRON INC. 2015 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT

TERMS AND CONDITIONS

(3/2020)

 

--------------------------------------------------------------------------------

 

1.          Award of RSUs. Pursuant to the Textron Inc. 2015 Long-Term Incentive
Plan (the “Plan”), Textron has awarded to the executive Restricted Stock Units
(“RSUs”), subject to the Terms and Conditions set forth herein.  The number of
RSUs granted and the award date are recorded on the Administrator’s website for
the Plan (and, for annual grants, on the executive’s compensation statement).

2.          Vesting Schedule. Subject to the Terms and Conditions set forth
herein, the RSUs will vest in full, and the Period of Restriction will end, on
the third anniversary of the award date.

3.          Settlement.

(a)         If the RSUs were designated as cash-settled RSUs when they were
awarded, each RSU constitutes the right to receive a  cash payment equal to the
fair market value of one Share.  The fair market value of a Share equals the
per-share closing price of Textron’s Common Stock, as reported on the New York
Stock Exchange, on the date that the Period of Restriction ends.  When the
Period of Restriction ends,  Textron will pay to the executive the cash amount
for the vested RSUs, subject to required tax withholding. Except as otherwise
provided in Section 4 (Termination of Employment), such cash payment shall be
made within thirty (30) days after the Period of Restriction ends.

(b)        If the RSUs were not designated as cash-settled RSUs when they were
awarded, Textron will issue to the executive a  number of Shares equal to the
number of vested RSUs, less the number of Shares needed to satisfy required tax
withholding.  Except as otherwise provided in Section 4 (Termination of
Employment), such Shares shall be delivered within thirty (30) days after the
Period of Restriction ends.   Shares may be issued in the form of a certificate
or a notification to the executive that the Shares are held in a book-entry
account on the executive’s behalf.  Fractional Shares may be paid in cash.

4.          Termination of Employment.  If the executive’s employment with
Textron and its Subsidiaries ends for any reason before the end of the Period of
Restriction, the executive shall forfeit all RSUs (and, as a result, shall
forfeit all Shares and cash that may otherwise have been delivered or paid
pursuant to such RSUs), subject to the following:

(a)         If the executive’s employment with Textron terminates for Cause,
 the executive shall forfeit all RSUs (and, as a result, shall forfeit all
Shares and cash that may otherwise have been delivered or paid pursuant to such
RSUs).

(b)        If the executive’s employment terminates  (other than for Cause)
 after the executive has become eligible for Retirement,  the executive will
remain eligible to receive cash or Shares (as applicable) after the Period of
Restriction,  as if the executive’s employment had not





Restricted Stock Unit
Terms and Conditions

Page 1



 

terminated (but subject to forfeiture in accordance with the Non-Competition
Agreement); provided, however, that if the executive’s employment terminates
within two years after a Change of Control, the payment schedule set forth in
subsection (d), below, shall apply.

(c)         If the executive becomes Disabled or dies,  the Period of
Restriction for all outstanding RSUs shall end immediately.  In such instance,
Textron shall issue Shares or make a cash payment, as applicable, to the
executive (or, in the case of death, to the executive’s Beneficiary) within 30
days after the executive’s Disability or death or as soon as administratively
feasible (i.e., after Textron is notified of the Disability or death).  The
amount of the cash payment for a cash-settled RSU shall be determined based on
the closing price of Textron’s Common Stock, as reported on the New York Stock
Exchange, on the first business day after the executive’s Disability or death.
The amount payable (or Shares deliverable) for RSUs shall not be adjusted for
any delay caused by time needed to validate the executive’s status as Disabled
or dead, or to authenticate a Beneficiary.

(d)        If, within two years after a Change of Control, the executive’s
employment ends due to involuntary termination without Cause or resignation for
Good Reason, the Period of Restriction for all RSUs shall end immediately.  In
such instance, Textron shall deliver Shares or make a cash payment, as
applicable, to the executive (or, in the case of death, to the executive’s
Beneficiary) on the Six-Month Pay Date.  If the RSUs are settled in cash, the
amount of cash payable on the Six-Month Pay Date shall be determined based on
the closing price of Textron’s Common Stock (or the successor thereto) on the
last business day of the last calendar month that ends before the Six-Month Pay
Date; provided, however, that if it is not feasible to calculate the closing
price as of the last business day of such month, the amount of cash shall be
determined based on the last price available.

Note: Sale of a business unit usually does not constitute a Change of Control as
defined in the Plan.

5.          Change of Control.  If a Change of Control occurs, a successor to
Textron shall either assume Textron’s obligations with respect to the RSUs or
replace this RSU award with a cash or equity-based award that materially
preserves the RSU award’s value and has vesting and payment schedules (including
acceleration events) that are no less favorable to the executive than the
schedule in effect immediately before the Change of Control. If this RSU award
is not assumed or replaced in accordance with the immediately preceding
sentence, the RSUs shall be fully vested, non-forfeitable, and payable; provided
that payment shall not be accelerated if accelerating payment would violate a
requirement of Section 409A of the Internal Revenue Code.

6.          Corporate Changes.  The number of RSUs awarded to the executive
hereunder shall be equitably adjusted at the sole discretion of the Committee in
the event of a stock split, reverse stock split, stock dividend,
recapitalization, reorganization, partial or complete liquidation,
reclassification, merger, consolidation, separation, extraordinary cash
dividend, split-up, spin-off, combination, exchange of Shares, warrants or
rights offering to purchase Shares, or any other corporate event or distribution
of stock or property of the Company affecting the Common Stock, in order to
preserve the benefits or potential benefits intended to be made available to the
executive.

7.          No Right to Employment.  Nothing in these Terms and Conditions shall
confer upon the executive the right to continue in the employment of Textron or
any Subsidiary or affect any right that Textron or any Subsidiary may have to
terminate the employment of the executive.





Restricted Stock Unit
Terms and Conditions

Page 2



 

8.          Non-Assignability of RSUs.  The RSUs shall not be assignable or
transferable by the executive, except to the extent expressly permitted by the
Plan.  Tax withholding with respect to any RSU that is transferred or assigned
shall be determined by Textron in accordance with applicable law (which may
require the executive to pay taxes with respect to a transferred RSU). Any
Shares issued under an RSU, once issued to the executive, shall be freely
transferable.

9.          Voting.  The executive shall not have voting or other shareholder
rights with respect to the Shares underlying RSUs before the Shares are issued
(if applicable) to the executive.

10.        Dividend Equivalents.  If (and only if) the executive’s award of RSUs
includes dividend equivalents, the award shall entitle the executive to receive
an amount equal to any cash dividend declared with respect to the number of
Shares represented by those RSUs, but only to the extent that the RSUs have not
been issued as Shares, converted to a cash payment amount, or terminated or
forfeited before the record date for such dividend.  Dividend equivalents shall
be paid at the same rate and same time that dividends on Shares are paid to
Textron shareholders.  The dividend equivalents shall be reduced by the amount
of any required tax withholding, and the net amount shall be paid in cash to the
executive.

11.        Clawback. The RSUs shall be subject to the clawback provision set
forth in the Plan and/or any other clawback procedure of Textron, as in effect
and as amended from time to time.

12.        Administration. In accordance with the Plan, the Committee may, from
time to time, delegate some or all of its authority under the Plan to a
subcommittee or to one or more officers or employees of Textron.

13.        Withholding Taxes.  All payments and delivery of Shares with respect
to RSUs shall be subject to tax withholding.  Textron shall have the right to
withhold cash or Shares (as applicable) from any payment or delivery to the
extent that Textron determines is necessary to satisfy any Federal, state and
local withholding tax requirements.

14.        Section 409A.  The terms and conditions of the RSUs shall be
interpreted in a manner consistent with the intent to be exempt from or comply
with the requirements of Section 409A of the Internal Revenue Code.  For
example, the phrase “as soon as practicable” and similar phrases with respect to
payment dates shall be interpreted and administered consistent with the intent
that, subject to the executive (or Beneficiary) providing all required
information, payment shall not be delayed beyond the latest date permitted by
Section 409A.  For purposes of Section 409A, each installment in any series of
installment payments (or deliveries of Shares) shall be treated as a separate
payment.

15.        RSUs Subject to Plan.  The RSUs shall be subject to the terms and
conditions of the Plan in all respects.  In the case of RSUs awarded under a
long-term incentive plan other than the Textron Inc. 2015 Long-Term Incentive
Plan, the term “Plan” as used in these Terms and Conditions shall refer to the
plan under which the RSUs were awarded.  Each term that is used but not defined
herein shall have the meaning set forth in the Plan.

 





Restricted Stock Unit
Terms and Conditions

Page 3



 

DEFINITIONS

“Administrator”

“Administrator” shall mean the third-party administrator appointed by Textron.
As of the date of grant of this award, the Administrator is Fidelity Stock Plan
Services.

 

“Beneficiary”

“Beneficiary” shall mean the beneficiary, if any, designated by the executive on
a form that (i) is acceptable to Textron, (ii) references the RSUs or the Plan,
and (iii) is delivered to Textron or its designee before the executive’s death,
or, if none, the executive’s estate.

 

“Cause”

“Cause” shall mean: (i) an act or acts of willful misrepresentation, fraud, or
willful dishonesty (other than good faith expense account disputes) by the
executive which in any case is intended to result in his or her or another
person or entity’s substantial personal enrichment at the expense of Textron;
(ii) any willful misconduct by the executive with regard to Textron, its
business, assets, or employees that has, or was intended to have, a material
adverse impact (economic or otherwise) on Textron; (iii) any material, willful,
and knowing violation by the executive of (x) Textron’s Business Conduct
Guidelines, or (y) any of his or her fiduciary duties to Textron which in either
case has, or was intended to have, a material adverse impact (economic or
otherwise) on Textron; (iv) the willful or reckless behavior of the executive
with regard to a matter of a material nature which has a material adverse impact
(economic or otherwise) on Textron; (v) the executive’s willful failure to
attempt to perform his or her duties or his or her willful failure to attempt to
follow the legal written direction of the Board, which in either case is not
remedied within ten (10) days after receipt by the executive of a written notice
from Textron specifying the details thereof; or (vi) the executive’s conviction
of, or pleading nolo contendere or guilty to, a felony (other than (x) a traffic
infraction or (y) vicarious liability solely as a result of his or her position
provided the executive did not have actual knowledge of the actions or in
actions creating the violation of the law or the executive relied in good faith
on the advice of counsel with regard to the legality of such action or inaction
(or the advice of other specifically qualified professionals as to the
appropriate or proper action or inaction to take with regard to matters which
are not matters of legal interpretation)). No action or inaction should be
deemed willful if not demonstrably willful and if taken or not taken by the
executive in good faith as not being adverse to the best interests of Textron.
Reference in this paragraph to Textron shall also include Subsidiaries, and
materiality and material adverse impact shall be measured based on the action or
inaction and the impact upon, and not the size of, Textron taken as a whole,
provided that after a Change of Control, the size of Textron, taken as a whole,
shall be a relevant factor in determining materiality and material adverse
impact.

“Committee”

“Committee” has the meaning set forth in the Plan.  Subject to any amendment to
the Plan, the Committee refers to the Organization and Compensation Committee of
the Board, any successor committee thereto or any other committee appointed from
time to time by the Board to administer the Plan.





Restricted Stock Unit
Terms and Conditions

Page 4



 

“Disability”

“Disability” shall mean the inability of the executive to engage in any
substantial gainful activity due to injury, illness, disease, or bodily or
mental infirmity which can be expected to result in death or is expected to be
permanent, and which results in the executive’s being “disabled” within the
meaning of Section 409A(a)(2)(C) of the Internal Revenue Code. An individual
shall not be considered disabled unless the executive furnishes proof of the
existence thereof. Textron may require the existence or non-existence of a
disability to be determined by a physician whose selection is mutually agreed
upon by the executive (or his or her representatives) and Textron.

“Good Reason”

“Good Reason” shall mean the existence of one of the following conditions:

(a)  a material diminution in the executive’s base salary;

(b)  a material diminution in the executive’s authority, duties,
responsibilities, or status (including offices, titles, and reporting
requirements);

(c)  a material diminution in the authority, duties, responsibilities, or status
of the supervisor to whom the executive is required to report, including a
requirement that the executive report to a corporate officer or employee instead
of reporting directly to the Board;

(d)  a material diminution in the budget over which the executive has authority;

(e)  a material change in the geographic location at which the executive must
perform services;

(f)   a material change in the aggregate level of participation in any of
Textron’s short and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements;

(g)  failure, after a Change of Control, of a successor company to satisfy its
obligations under Section 5 (Change of Control);

(h)  failure, after a Change of Control, of a successor company to assume the
employer’s obligations under any agreement or letter pursuant to which the
executive provides services (the “Employment Agreement”); or

(i)   any other action or inaction that constitutes a material breach by Textron
(including its successor) or a Subsidiary of the executive’s Employment
Agreement.

A resignation for Good Reason shall occur only if (x) the executive provides
notice of the existence of a condition described in the preceding sentence
within 90 days after the initial existence of the condition, (y) after receipt
of the notice, Textron (or its successor) has a period of 30 days during which
it may remedy the condition, and (z) the executive’s resignation is effective as
soon as practicable after the end of the cure period described in the preceding
clause (and no later than two years after the Change of Control).

“Period of Restriction”

The “Period of Restriction” means, for any RSU, the period prior to the date on
which such RSU vests and the holder becomes entitled to a Share or a cash
payment in respect thereof.  The Period of Restriction shall not be deemed to
have ended solely because the executive becomes eligible for Retirement.





Restricted Stock Unit
Terms and Conditions

Page 5



 

“Retirement”

The executive is eligible for “Retirement”  if the executive has attained age 55
and has 10 years of service, as recorded in Textron’s Human Resources
Information System of record.

 “Six-Month Pay Date”

The “Six-Month Pay Date” is a date determined by Textron that is during the
seventh month that starts after the executive’s termination of employment or, if
earlier, within 90 days after the executive’s death (or as soon as
administratively feasible after Textron is notified of the death).

“Termination of Employment”

“Termination of employment” and similar terms shall mean “separation from
service” within the meaning of Section 409A of the Internal Revenue Code.

 

 

 



Restricted Stock Unit
Terms and Conditions

Page 6



 

TEXTRON INC.

RESTRICTED STOCK UNIT NON-COMPETITION AGREEMENT

 

You have been awarded Restricted Stock Units (“RSUs”) under, and subject to the
terms of, the Textron Inc. 2015 Long-Term Incentive Plan (the “Plan”). Your RSUs
are valuable consideration for your service to Textron over the long-term,
including your compliance with the terms of this Restricted Stock Unit
Non-Competition Agreement (the “Agreement”), and Textron’s decision to grant the
RSUs to you is conditioned on your agreement to comply with the terms of this
Agreement.  By accepting the RSUs, you agree that the RSUs are sufficient
consideration for the restrictions imposed by this Agreement.

Agreement regarding Your Restricted Stock Units

1.    Forfeiture of RSUs and required repayment if you engage in certain
competitive activities

If at any time during the Period of Restriction (as defined in the Notice of
Award) while you are a Company employee, or during the Post-Employment
Restricted Period (as defined in Paragraph 2), you do any of the following
activities:

(a)      engage in any business which competes with the Company’s business (as
defined in Paragraph 3) within the Restricted Territory (as defined in Paragraph
4); or

 

(b)     solicit customers, business or orders or sell any products and services
(i) in competition with the Company’s business within the Restricted Territory
or (ii) for any business, wherever located, that competes with the Company’s
business within the Restricted Territory; or

 

(c)     divert, entice or otherwise take away customers, business or orders of
the Company within the Restricted Territory, or attempt to do so; or

 

(d)     promote or assist, financially or otherwise, any firm, corporation or
other entity engaged in any business which competes with the Company’s business
within the Restricted Territory;

 

then your right to receive any Shares or cash payment in respect of the RSUs
shall be forfeited effective the date you enter into such activity, and you will
be required to repay Textron an amount equal to any amount that was included in
your gross income for federal income tax purposes in respect of the RSUs on the
date beginning 180 days prior to the earlier of (a) your termination of
employment or (b) the date you engage in such activity, or at any time after
such date. You shall make the repayment described in the preceding sentence in
cash unless the Organization and Compensation Committee of the Board of
Directors or its delegate requires, in its discretion, that you deliver Shares
with a fair market value (based on the closing price on the last business day
before repayment date) equal to the repayment amount. You will be in violation
of Paragraph 1 if you engage in any or all of the activities discussed in this
Paragraph directly as an individual or indirectly as an employee,
representative, consultant or in any other capacity on behalf of any firm,
corporation or other entity.





Restricted Stock Unit
Non-Competition Agreement

Page 7



 

2.    Post-Employment Restricted Period – Defined for the purpose of Paragraph
1, the Post-Employment Restricted Period means the period from termination of
your employment with the Company until the second anniversary of your
termination; provided that if an applicable statute specifies a shorter period,
the Post-Employment Restricted Period will end at the time specified by that
statute.

3.    Company’s business – For the purpose of this Agreement:

 

(a)   the Company shall include Textron and all subsidiary, affiliated or
related companies or operations of Textron, and

 

(b)   the Company’s business shall include the products manufactured, marketed
and sold and/or the services provided by any operation of the Company for which
you have worked or to which you were assigned or had responsibility (either
direct or supervisory), at the time of the termination of your employment and
any time during the two-year period prior to such termination.

4.    Restricted Territory – For the purpose of this Agreement, the Restricted
Territory shall be defined as and limited to:

 

(a)     the geographic area(s) within a one hundred (100) mile radius of any and
all Company location(s) in or for which you have worked or to which you were
assigned or had responsibility (either direct or supervisory), at the time of
the termination of your employment and at any time during the two-year period
prior to such termination; and

 

(b)     all of the specific customer accounts, whether within or outside of the
geographic area described in (a) above, with which you have had any contact or
for which you have had any responsibility (either direct or supervisory), at the
time of termination of your employment and at any time during the two-year
period prior to such termination.

5.    Forfeiture of RSUs and required repayment if you engage in certain
solicitation activities

If you directly or indirectly solicit or induce or attempt to solicit or induce
any employee(s), sales representative(s), agent(s) or consultant(s) of the
Company to terminate their employment, representation or other association with
the Company, then your right to receive any Shares or cash payment in respect of
the RSUs shall be forfeited effective as of the date you enter into such
activity, and you will be required to repay Textron an amount equal to any
amount that was included in your gross income for federal income tax purposes in
respect of the RSUs on the date beginning 180 days prior to the earlier of (a)
your termination of employment or (b) the date you engage in such activity, or
at any time after such date. You shall make the repayment described in the
preceding sentence in cash unless the Organization and Compensation Committee of
the Board of Directors or its delegate requires, in its discretion, that you
deliver Shares with a fair market value (based on the closing price on the last
business day before repayment date) equal to the repayment amount.

 





Restricted Stock Unit
Non-Competition Agreement

Page 8



 

 

6.    Forfeiture  of  RSUs  and  required  repayment  if  you  disclose  confidential  information

You specifically acknowledge that any trade secrets or confidential business and
technical information of the Company or its suppliers or customers, whether
reduced to writing, maintained on any form of electronic media, or maintained in
your mind or memory and whether compiled by you or the Company, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use;
that reasonable efforts have been made by the Company to maintain the secrecy of
such information; that such information is the sole property of the Company or
its suppliers or customers and that any retention, use or disclosure of such
information by you during your employment (except in the course of performing
your duties and obligations of employment with the Company) or after termination
thereof, shall constitute a misappropriation of the trade secrets of the Company
or its suppliers or customers. However, nothing in this Agreement prohibits you
from truthfully disclosing information expressly protected or permitted by state
or federal law or cooperating in ongoing investigations conducted by any
governmental agency or entity.

If you directly or indirectly misappropriate any such trade secrets, then your
right to receive any Shares or cash payment in respect of the RSUs shall be
forfeited effective the date you enter into such activity, and you will be
required to repay Textron an amount equal to any amount that was included in
your gross income for federal income tax purposes in respect of the RSUs on the
date beginning 180 days prior to the earlier of (a) your termination of
employment or (b) the date you engage in such activity, or at any time after
such date.   You shall make the repayment described in the preceding sentence in
cash unless the Organization and Compensation Committee of the Board of
Directors or its delegate requires, in its discretion, that you deliver Shares
with a fair market value (based on the closing price on the last business day
before repayment date) equal to the repayment amount.

7.    Organization and Compensation Committee Discretion

You may be released from your obligations under Paragraphs  1, 5  and 6  above
only if the Organization and Compensation Committee of the Board of Directors
(or its delegate) determines in its sole discretion that such action is in the
best interests of Textron.

8.    Severability

The parties agree that each provision contained in this Agreement shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to scope, activity or
subject, then such provisions shall be construed by the appropriate judicial
body by limiting and reducing it or them, so as to be enforceable to the extent
compatible with the applicable law.

9.    Right to Consult with Counsel

You have a right to consult with counsel before signing this Agreement.

 

 

Restricted Stock Unit
Non-Competition Agreement

Page 9

